                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MAURICE A. JONES,

            Plaintiff,                            Case No. 20-cv-11566

v.                                                Paul D. Borman
                                                  United States District Judge

COMMISSIONER OF                                   David R. Grand
SOCIAL SECURITY,                                  United States Magistrate Judge

            Defendant.

________________________/

        ORDER (1) ADOPTING MAGISTRATE JUDGE GRAND’S
   APRIL 30, 2021 REPORT AND RECOMMENDATION (ECF NO. 16),
(2) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                          (ECF NO. 15),
  (3) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                        (ECF NO. 14), AND
       (4) AFFIRMING THE FINDINGS OF THE COMMISSIONER

      On April 30, 2021, Magistrate Judge David R. Grand issued a Report and

Recommendation to Grant Defendant’s Motion for Summary Judgment, Deny

Plaintiff’s Motion for Summary Judgment, and Affirm the findings of the

Commissioner in this action challenging the Commissioner’s final decision to deny

Plaintiff’s application for Supplemental Security Income under the Social Security

Act. (ECF No. 16, Report and Recommendation.)
     Having reviewed the Report and Recommendation, and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich. L.R. 72.1(d), the Court

ADOPTS the Report and Recommendation (ECF No. 16), DENIES Plaintiff’s

Motion for Summary Judgment (ECF No. 14), GRANTS Defendant’s Motion for

Summary Judgment (ECF No. 156), and AFFIRMS the findings of the

Commissioner.

IT IS SO ORDERED.

                                         s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge

Dated: May 19, 2021




                                     2
